Title: From George Washington to Colonel Daniel Brodhead, 22 March 1779
From: Washington, George
To: Brodhead, Daniel


Sir
Head Quarters Middle Brook 22d March 1779.
My last to you was on the 5th instant, a Copy of which I now inclose; also Copies of mine of the 31st January 15th Feby and 5th March to General McIntosh, lest any accident shou⟨ld⟩ have happened to the originals.
I have directed Colo. Rawlins with his Corps consisting of three Companies to march from Fort Frederick in Maryland, where he is guarding the British prisoners, to Fort Pitt, as soon as he is releived by a guard of Militia. Upon his arrival, you are to detach him with his own Corps, and as many as will make up one hundred (should his Companies be short of that number) to take post at Kittanning and immediately throw up a stockade Fort for the security of Convoys: When this is accomplished, a small Garrison is to be left there, and the remainder are to proceed to Venango and establish another post of the same kind, for the same purpose. The party to go provided with proper tools from Fort Pitt, and Colo. Rawlins be directed to make choice of good peices of Ground, and by all means to use every precaution against a surprize at either of his posts.
Colo. Gibson is to be ordered to hold himself ready to join you with his force when matters are ripe for execution. But he is to keep his intended removal from Tuscarawas a profound secret, and when he receives his orders to march, let it be as sudden as possible: Because whenever the evacuation of the post at Tuscarawas takes place, it will plainly discover that our designs are up the River, and not against Detroit by that Route. perhaps it may be better to direct him to be in the most perfect readiness to march with his whole Garrison and Stores without acquainting him with the design, lest it should transpire too soon, but in this matter, your own judgment and knowledge of Gibsons prudence must govern.
I cannot with precision say what posts along the Ohio must be kept up for quietting the fears of the people. This must be left to your own judgment. From what I have heard, Fort McIntosh is a better and more extensive cover than Fort Pitt to the Frontiers of Pennsylvania and Virginia, and attended with advantages in intercepting Indian parties which the o⟨ther⟩ has not, but which of the two to prefer, if both cannot be held, is left to you to determine. The Fort at Weeling I am told is essential, could we spare men to garrison it. But I fear an attempt to leave too many posts occupied in your Rear, would weaken the Body with which you move up the River so much, that it would not answer the purposes expected from it. I can only therefore give you this general direction, to leave no more posts than are absolutely necessary to secure the communication, and no more men at them, than a⟨re⟩ absolutely necessary to defend them. The Garrisons of these small posts should consist of the Independent Companies, that your larger Corps may be kept as compleat and compact as possible. Should the Companies not be fully sufficient for the purpose, you are to call in Militia to their assistance. But let not this be done if it can be avoided. Should the emergency of the case require it, let their number be as small as possible.
Hasten the Water Craft by all means, that you may not have them to wait for when other matters are ready.
Neither the Indians or any other persons are to know your destination, untill your movement points out the probable quarter. Engage at a proper Season as many Warriors as you can to accompany you, and at all events procure good Guides who know the way from the head of the Navigation of Alleghany to the nearest Indian Towns and to Niagara. After you have moved let it remain a secret as long as possible to which you are going.
You are to inform me with precision and by a careful Express when you will be ready to begin your movement from Fort Pitt—when you can be at Kittanning—when at Venango—when at the head of Navigation—how far it is from thence to the nearest Indian Towns, and when you can reach them. In making your estimate of the times, you are to calculate upon moving as light as possible, and with only a few peices of the lightest Artillery. These are necessary for me to know with as much accuracy as possible, that the plan of co-operation, upon which much depends, may be perfectly formed.
I would wish you to pacify and cultivate the friendship of the Western Indians by all the means in your power. When you are ready to move and your probable destination can be no longer concealed, contrive ways to inform them that you are going to meet a large force to fall upon and destroy the whole Country of the Six Nations, and that if they do in the mean time give the least disturbance to the Frontiers, that whole Force will be turned against them, and that we will never rest till we have cut them off from the face of the Earth.
There is one point upon which I will take the liberty of dropping you a caution, tho’ perhaps it may have already struck you. It is the policy and propriety of ⟨not interes⟩ting yourself in the dispute subsisting between the States of Pennsylvania and Virginia on account of their Boundaries. I would wish you to recommend unanimity for the present to all parties, and if they endeavour to make you an umpire in their Affairs, I would wave it, as not coming properly before me in my military Capacity.
This impartial line of conduct will command the respect of both parties, whereas a contrary one would constantly produce discontent and ill will in those disappointed by the decision. I am Sir Your most obt Servt
Go: Washington
